Title: To Benjamin Franklin from Francis Montresor, 23 June 1778
From: Montresor, Francis
To: Franklin, Benjamin


Honourable Sir:
Bordeaux june the 23th 1778:
Since my departure from paris I Have Been very Busy in fitting out for Mister Basmorin and Mr. Chaumont, the frigate vengeance, mounted with 24 nine pounders Thirty swivels, 24 oars, 220 good men, must part foreigners the tender rangler mount’d with six three pounders, 20 swivels, 36 oars, and 50 men. Commanded By Lieutenant Barned one americain, having part of her Crew of the same nation. All will Be ready in twenty days for the farthest. I am in great hops of finding somme good ocasion of giving the strongest prouve of my good will for the wellfare of Liberty and our attachement for the united states. Your honour will Be so kind to send me his orders as soon as posible and if in Case there is some particulars that my Be of sarvice in anoying the Ennemies I should Be very proud to Be of some sarvice in this ocasions. Let the things Be as it please I shal allwais Be your honour most humble and most obedient servant Sir
Francis Montresorat Mr Basmorin in Bordeaux
My humble respects to the honourables deputys of the Congress
 
Notation by John Adams: Mr Montresors Letter from Bourdeaux 23d June 1778
